Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 14 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 8 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1, 8 recites the limitation “controller startup operation” and “completion of the controller startup operation”, however, it is not clear what constitutes controller startup operation applicant is attempting to claim.  It is also unclear how to identify a time at which the controller startup operation starts and a time at which the controller startup operation completes.  
Claim 3 recites the limitation “depending on a state of the image forming apparatus”, however, it is not clear what states of the image forming apparatus Applicant refers to.
Claim 8 recites the limitation “controller startup operation” and “completion of the controller startup operation” and “peripheral device startup operation” and “completion of… the peripheral device startup operation”, however, it is not clear what constitutes the controller startup operation and the peripheral device startup operation applicant is attempting to claim.  It is also unclear how to identify a time at which the controller startup operation and the peripheral device startup operation start and a time at which the peripheral device startup operation complete.  
Claim 11 recites the limitation “controller startup operation” and “completion of the controller startup operation”, “peripheral device startup operation” and “completion of… the peripheral device startup operation”, “the image forming device startup operation” and “completion… of the image forming device startup operation”, however, it is not clear what constitutes the controller startup operation, the image forming device startup operation and the peripheral device startup operation applicant is attempting to claim.  It 
Claim 8 recites the limitation “wherein the control circuitry is configured to delay at least one of a timing for start of the rotating operation and a timing for start of the heating operation in the fixing startup operation to be later than a start of one of a controller startup operation of starting up the controller and a peripheral device startup operation of starting up a peripheral device connected to the image forming apparatus, which is completed later than the other of the controller startup operation and the peripheral device startup operation, such that the fixing startup operation is completed in time with completion of the one of the controller startup operation and the peripheral device startup operation”, however, timing relationship between a timing for start of the controller startup operation and the peripheral device startup operation is unclear. It is also unclear how to identify a time at which the peripheral device startup operation starts and a time at which the peripheral device startup operation completes. It is especially unclear whether the controller and/ or the peripheral device complete startup operation later than the other in relationship with the completion of the fixing startup operation.
Claim 11 recites the limitation “wherein the control circuitry is configured to delay at least one of a timing for start of the rotating operation and a timing for start of the heating operation in the fixing startup operation to be later than a timing for start of a latest one of a controller startup operation of starting up the controller, an image forming device startup operation of starting up the image forming device, and a peripheral 
Claim 3 recites the limitation "startup" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear startup of which device Applicant is attempting to claim.
Claim 4 recites the limitation "startup" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear startup of which device Applicant is attempting to claim.
Claim(s) 2-7 is/ are rejected by virtue of their dependency on claim 1.
Claim(s) 9-10 is/ are rejected by virtue of their dependency on claim 8.
Claim(s) 12-14 is/ are rejected by virtue of their dependency on claim 11.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motomiya (JP 2014-029405). 
For claims 1 and 7: Motomiya discloses an image forming apparatus 300, figs. 2                                   comprising:
a fixing device 234 including:
a first rotating body 233;
a second rotating body 233 in pressure contact with the first rotating body 233; and a heat source 280 configured to heat the first rotating body, fig. 2b, [0020];

a controller 800 configured to issue an image forming command to the control circuitry [0023],
wherein the control circuitry is configured to, at startup of the fixing device, cause the fixing device to perform a rotating operation to rotate the first rotating body while causing the heat source to perform a heating operation to heat the first rotating body, thereby performing a fixing startup operation to raise a temperature of the first rotating body to a predetermined temperature [0031], and
wherein the control circuitry is configured to delay a timing for start of the heating operation in the fixing startup operation to be later than a start of a controller startup operation of starting up the controller such that the fixing startup operation is completed in time with completion of the controller startup operation [0029, 0031].

For claims 3: Motomiya discloses that the control circuitry is configured to change the timing for start of the heating operation by the heat source in the fixing startup operation, depending on a state of the image forming apparatus before startup (after drive start completion [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 2, 8, 11, 13 is/ are rejected under U.S.C. 103 as being unpatentable over Motomiya.  
Motomiya discloses the image forming apparatus according to claim 1.
For claim 2: Motomiya is silent so as to the control circuitry is configured to delay the timing for start of the rotating operation in the fixing startup operation.
However, it would have been obvious at the time of invention to one having ordinary skill in the art to determine the optimum or workable ranges of the timing for start of the rotating operation and the timing for starting of the heating operation (starting the rotating operation before/ after/ simultaneously (within some range) with the heating operation) through routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and well known in the art. In re Alter, 105 USPQ 233, 220 F.2d 454 (C.C.P.A. 1955), claimed timing ranges of a result effective variable, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. 
Note that the specification discloses neither the critical nature of the claimed timing relationship between the startup timing of the timing for start of the rotating operation and the timing for start of the heating operation, nor any unexpected results arising therefrom, the Applicant must show that the chosen timings are critical. In re Woodruf, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art would determine optimal timing for starting/ completing the startup operations in order to avoid power surge.

For claim 8: Motomiya discloses an image forming apparatus 300, figs. 2                                   comprising:
a fixing device 234 including:
a first rotating body 233;
a second rotating body 233 in pressure contact with the first rotating body 233; and a heat source 280 configured to heat the first rotating body, fig. 2b, [0020];
control circuitry 804-811, fig. 3 configured to control components of the image forming apparatus; and
a controller 800 configured to issue an image forming command to the control circuitry [0023],
wherein the control circuitry is configured to, at startup of the fixing device, cause the fixing device to perform a rotating operation to rotate the first rotating body while causing the heat source to perform a heating operation to heat the first rotating body, thereby performing a fixing startup operation to raise a temperature of the first rotating body to a predetermined temperature [0031], and
wherein the control circuitry is configured to delay of a timing for start of the heating operation in the fixing startup operation to be later than a start of one of a controller startup operation of starting up the controller and a peripheral device startup operation 200 of starting up a peripheral device connected to the image forming apparatus 300, 
which is completed later than the other of the controller startup operation and the peripheral device startup operation, such that the fixing startup operation is 
In addition, it would have been obvious at the time of invention to one having ordinary skill in the art to determine the optimum or workable ranges of the startup timing of the fixing startup operation relative to the controller startup operation and the peripheral device startup operation the timing for start of the rotating operation and the timing for start of the heating operation (starting the fixing/ peripheral/ controller startup operation before/ after/ simultaneously (within some range) with the fixing/ peripheral/ controller startup operation) through routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and well known in the art. In re Alter, 105 USPQ 233, 220 F.2d 454 (C.C.P.A. 1955), claimed timing ranges of a result effective variable, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. 
One of ordinary skill in the art would determine optimal timing for starting/ completing the fixing/ peripheral/ controller startup operations in order to avoid power surge.

For claim 11, 13: Motomiya discloses an image forming apparatus 300, figs. 2                                   comprising:
a fixing device 234 including:
a first rotating body 233;
a second rotating body 233 in pressure contact with the first rotating body 233; and a heat source 280 configured to heat the first rotating body, fig. 2b, [0020];

a controller 800 configured to issue an image forming command to the control circuitry [0023],
wherein the control circuitry is configured to, at startup of the fixing device, cause the fixing device to perform a rotating operation to rotate the first rotating body while causing the heat source to perform a heating operation to heat the first rotating body, thereby performing a fixing startup operation to raise a temperature of the first rotating body to a predetermined temperature [0031], and
wherein the control circuitry is configured to delay a timing for start of the heating operation in the fixing startup operation to be later than a timing for start of a latest one of a controller startup operation of starting up the controller, an image forming device startup operation of starting up the image forming device (by means of a control, 808 [0024]), and a peripheral device startup operation of starting up a peripheral device 200 connected to the image forming apparatus 300, which is completed latest of the controller startup operation, the image forming device startup operation, and the peripheral device startup operation, such that the fixing startup operation is completed in time with completion of the latest one of the controller startup operation, the image forming device startup operation, and the peripheral device startup operation [0014, 0024, 0029, 0031].
In addition, it would have been obvious at the time of invention to one having ordinary skill in the art to determine the optimum or workable ranges of the startup timing of the fixing startup operation relative to the controller startup operation, the 
One of ordinary skill in the art would determine optimal timing for starting/ completing the fixing/ peripheral/ controller startup operations in order to avoid power surge.

Claim(s) 6 is/ are rejected under U.S.C. 103 as being unpatentable over Motomiya in view of Nara et al. (hereinafter Nara, US 2005/ 0231126).  
Motomiya discloses the image forming apparatus according to claim 1.
For claim 6: Motomiya is silent so as to having a relay switch configured to turn on and off power supply to the heat source, wherein the heating operation includes an operation for turning the relay switch from off to on.
Nara discloses a relay switch (structure switch 26 with switch element) configured to turn on and off power supply to a heat source, wherein a heating operation includes an operation for turning the relay switch from off to on [0078].


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable by virtue of its dependency on claim 4.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852